           Case 2:19-cv-01999-APG-NJK Document 40 Filed 10/23/20 Page 1 of 2



 1   JENNIFER BERGH
     jbergh@qslwm.com
 2   Nevada Bar No. 14480
     JUSTIN K. SAULS
 3
     jsauls@qslwm.com
 4   Admitted Pro Hac Vice
     QUILLING SELANDER LOWNDS
 5   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 6   (214) 560-5460
     (214) 871-2111 Fax
 7
     Counsel for Trans Union LLC
 8

 9   **Designated Attorney for Personal Service**
     Trevor Waite, Esq.
10   Nevada Bar No.: 13779
     6605 Grand Montecito Parkway, Suite 200
11   Las Vegas, NV 89149

12                          IN THE UNITED STATES DISTRICT COURT
13                                FOR THE DISTRICT OF NEVADA
14   PAUL TUTTOBENE,                                  Case No. 2:19-cv-01999-APG-NJK
15                         Plaintiff,                STIPULATION AND ORDER EXTENDING
     v.                                              THE PARTIES’ TIME TO FILE
16                                                   RESPONSES TO THE PENDING
     TRANS UNION, LLC and NEW                        MOTIONS FOR SUMMARY JUDGMENT
17   AMERICAN FUNDING,
                                                     (FIRST REQUEST)
18                          Defendants.
19

20
            Plaintiff Paul Tuttobene (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
21
     by and through their respective counsel, file this their Stipulation Extending the Parties’ Time to
22
     File their Responses to the pending Motions for Summary Judgment.
23
            On October 7, 2020, Plaintiff filed his Motion for Summary Judgment (Dkt. 28) and
24
     Trans Union also filed its Motion for Summary Judgment (Dkt. 31). The parties current deadline
25
     to file a response to the pending Motions for Summary Judgment is October 28, 2020. On
26
     October 22, 2020, counsel for Plaintiff and counsel for Trans Union conferred regarding seeking
27
     an extension from the Court for additional time. Given that the parties have each filed dispositive
28


                                                                                                      1
            Case 2:19-cv-01999-APG-NJK Document 40 Filed 10/23/20 Page 2 of 2



 1   motions, they have agreed to grant each other additional time to prepare responses to the

 2   arguments presented in each motion along with supporting summary judgment evidence.

 3          Accordingly, the parties hereby stipulate to extend the deadline for Trans Union and

 4   Plaintiff to file their respective responses to the other’s Motion for Summary Judgment for

 5   fourteen (14) days up to and including November 11, 2020. This is the first extension of time for

 6   the parties to file said responses and the current deadline has not yet expired.

 7   DATED: October 23, 2020
 8

 9
     KIND LAW and KRIEGER LAW GROUP,                    QUILLING, SELANDER, LOWNDS,
10   LLC                                                WINSLETT & MOSER, P.C.

11
     /s/ Michael Kind                                   /s/ Jennifer Bergh
12   MICHAEL KIND                                       JENNIFER BERGH
     mk@kindlaw.com                                     jbergh@qslwm.com
13   Nevada Bar No. 13903                               Nevada Bar No. 14480
     8860 S. Maryland Parkway, Suite 106                2100 Bryan Street, Suite 1800
14   Las Vegas, NV 89123                                Dallas, TX 75201
     (702) 337-2322                                     (214) 560-5460
15   (702) 329-5881 Fax                                 (214) 871-2111 Fax
     and                                                and
16   DAVID H. KRIEGER                                   JUSTIN K. SAULS
     dkrieger@kriegerlawgroup.com                       jsauls@qslwm.com
17   Nevada Bar No. 9086                                Admitted Pro Hac Vice
     SHAWN W. MILLER                                    6900 Dallas Parkway, Suite 800
18   smiller@kriegerlawgroup.com                        Plano, TX 75024
     Nevada Bar No. 7825                                (214) 560-5458
19   Krieger Law Group, LLC                             (214) 871-2111 Fax
     2850 W. Horizon Ridge Parkway, Suite 200           Counsel for Trans Union LLC
20   Henderson, NV 89052
     (702) 848-3855
21   Counsel for Plaintiff

22

23
     ORDER
24
     IT IS SO ORDERED:
25

26   UNITED STATES DISTRICT JUDGE
27
              October 23, 2020
     DATED: _________________________________
28


                                                                                                    2
